Citation Nr: 0823444	
Decision Date: 07/16/08    Archive Date: 07/23/08	

DOCKET NO.  05-37 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a chronic right knee disability.  

2.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement 
to service connection for a chronic low back disorder.  

3.  Entitlement to service connection for a chronic acquired 
psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1970 to 
September 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
VARO in Phoenix, Arizona, that denied entitlement to the 
benefits sought.  


FINDINGS OF FACT

1.  By rating decisions dated in April 1983 and January 1994, 
service connection for a low back disability and a right knee 
disability was denied by the RO.  Timely appeals were not 
taken from notification of either decision.  

2.  In April 1996 the Board found that new and material 
evidence sufficient to reopen the veteran's claim for service 
connection for a right knee disorder had not been received.  
The Board also determined that new and material evidence 
sufficient to reopen the previously denied claim for 
entitlement to service connection for chronic low back 
disorder had not been received.  

3.  Evidence submitted since the April 1996 Board decision is 
essentially cumulative and redundant.  The additional 
evidence does not raise a reasonable possibility of 
substantiating either claim.  

4.  The currently diagnosed depressive disorder is not shown 
to be related to the veteran's active service.  


CONCLUSIONS OF LAW

1.  Evidence received since the April 1996 Board decision 
confirming and continuing a denial of service connection for 
a right knee disorder is not new and material and the claim 
is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.156, 20.1100 (2007).  

2.  Evidence submitted since the April 1996 Board decision 
denying service connection for a chronic low back disorder is 
not new and material and the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.156(a), 20.1100 (2007).  

3.  The criteria for service connection for a chronic 
acquired psychiatric disability are not met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist a claimant in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

A review of the record reveals essential compliance with the 
mandates of the VCAA.  By letter dated in October 2004, the 
veteran was informed that he had previously been denied 
service connection for lumbosacral strain and for a right 
knee disability.  He was informed that to qualify as new 
evidence, the evidence had to be in existence and be 
submitted to VA for the first time.  He was further informed 
that although VA would make reasonable efforts to help him 
obtain currently existing evidence, a medical examination or 
medical opinion could not be provided until the claim was 
successfully reopened.  Importantly, he was informed that new 
and material evidence had to raise a reasonable possibility 
of substantiating the claim.  It was emphasized that the 
evidence could not simply be repetitive or cumulative of the 
evidence VA had when it previously denied the claim.  

He was further informed that in order to be considered 
material, the additional existing evidence had to pertain to 
the reason the claim was previously denied.  He was 
instructed that new and material evidence had to raise a 
reasonable possibility of substantiating the claim and could 
not simply be repetitive or cumulative of the evidence VA 
previously had.  The Board is aware that in a new and 
material evidence claim, the notice must include the evidence 
and information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish the 
underlying claim for the benefit sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

The United States Court of Appeals for the Federal Circuit 
recently held that any error in a VCAA notice should be 
presumed prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 Fed. 3d 881 (Fed. Cir. 2007).  
Here, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  Id.

The Board believes the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claims has been obtained and associated with the claims file, 
and neither he nor his representative has identified any 
other pertinent evidence not already of record that would 
need to be obtained for a fair disposition of the appeal.  In 
fact, in an April 2006 statement, the veteran stated he had 
no other information or evidence to give to substantiate his 
claim.  He asked that the claims be decided as soon as 
possible.  

The Board notes with regard to a claim for a psychiatric 
disability based on personal trauma, the veteran was asked to 
complete a questionnaire.  He was also told to give VA 
reports of any private physicians who had treated him for 
psychiatric purposes since discharge.  He was also informed 
that he was to identify any possible sources of information 
and any other evidence such as police reports or medical 
treatment records for assault or rape.  He was further told 
to send supporting statements from any individuals who he 
might have discussed the incident or incidents.  

Also, additional notice of the elements of a service 
connection claim was provided in March 2006, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
noted above, the veteran notified VA in April 2006 that he 
had no further information or evidence to submit in support 
of his claims.  Accordingly, the Board finds that VA met its 
duties to notify him of his and VA's rights and 
responsibilities under the VCAA.  

The Board also finds that VA has complied with the VCAA duty 
to assist by aiding the veteran in obtaining evidence.  The 
veteran was accorded orthopedic and psychiatric examinations 
by VA in September and October 2005.  Reports of the 
examinations are of record and have been reviewed.  The Board 
therefore finds there has been essential compliance with the 
mandates of the VCAA with regard to both notification and 
assistance.  

Pertinent Laws and Regulations

Basic entitlements to disability compensation may be 
established for disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Subsequent manifestations of a chronic disease in service, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomotology is required only when the condition noted 
during service is not, in fact, shown to be chronic or when 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may be presumed for arthritis if the 
veteran served continuously for ninety days or more during a 
period of war or during peacetime service after December 31, 
1946, and the arthritis became manifest to a degree of 
10 percent or more within one year from the date of 
discharge, and there is no evidence of record establishing 
otherwise.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

The Court has held that for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the person's injury.  
Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 
1317, 1318 (Fed. Cir. 2005); Shedden v. Principi, 381 F. 3d 
1163 (Fed. Cir. 2004).  If the veteran fails to demonstrate 
any one element, denial of service connection will result.  

New and Material Evidence to Reopen Previously Denied Claims
of Entitlement to Service Connection for a Chronic Knee
Disability and a Chronic Low Back Disability

With regard to reopening a finally disallowed claim, pursuant 
to the provisions of 38 U.S.C.A. § 5108, the Secretary of VA 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to the claim.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence would be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability.  

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance, and must prove the merits of the 
claim as to each essential element that was a basis for the 
last final disallowance of the claim.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  

An adjudicator must follow a two step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim may be reopened and 
decided upon the merits.  Once it is determined that the 
claimant has introduced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old.  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzales v. 
West, 12 Vet. App. 321, 328 (1999).  

The pertinent evidence of record at the time of the 1983 RO 
denial included the service treatment records and a 
March 1983 VA examination.  The service induction examination 
report in August 1970 revealed no pertinent complaints or 
findings.  However, at the time of an undated basic training 
visit, the veteran gave a history of left hernia repair in 
1960 and a dislocated kneecap in 1967.  In April 1972, the 
veteran gave a history of having sustained his third 
recurrent dislocation of the right kneecap.  A cylinder cast 
was applied.  In May 1992 the examiner indicated that 
recurrent right knee dislocation should be reported and that 
corrective surgery might be required if the dislocation 
persisted.  

Additional service treatment records include one dated in 
July 1974 at which time the veteran received treatment and 
evaluation for back muscle strain after having lifted a heavy 
battery.  Several days later in August 1974, he was seen for 
continued muscle spasms in the peripheral muscles.  He was 
given a diagnosis of acute lumbosacral strain.  

However, at the time of separation examination in 
September 1974, no complaints or abnormalities were noted 
with regard to either the knee or the back.  

The records also include the report of a VA examination in 
March 1983.  The veteran at that time gave a history of 
treatment for dislocation of the right knee "with cast at 
age 15 and at age 20."  Clinical findings and X-ray studies 
were accomplished.  The diagnosis of the low back was "some 
relative instability of the low back associated with acute 
lumbosacral angle."  With regard to the right knee the 
examiner stated that there "appeared" to be a problem with 
the right knee causing it to be slightly greater in 
circumference to the left knee.  It was indicated that this 
was of unknown causation.  

Evidence before the Board at the time of its April 1996 
decision included the report of an October 1992 VA 
examination.  The veteran was given diagnoses of "low back 
condition" and "right knee condition with history of 
subluxation of the patella from time to time.  
Chondromatosis."  No opinion was expressed as to the 
etiology of either the back disorder or a right knee 
disorder.  

Additional records included reports of treatment and 
evaluation at a private orthopedic and sports medicine clinic 
in the early 1990's.  No opinions were expressed with regard 
to the etiology of either a low back or right knee 
disability.  

Since the claim to reopen was received in July 2004, the 
pertinent evidence includes the report of a VA joints 
examination of the veteran in October 2005.  The claims file 
was reviewed by the examiner.  With regard to the right knee, 
the examiner stated that the "current condition of the right 
knee is not caused by or related to military service.  While 
[the veteran] may have had a momentary subluxation of the 
kneecap when bowling, current condition of the knee is what 
would be normally expected with the natural progression of 
time, and without any permanent aggravation by military 
service."  With regard to the low back, the examiner stated 
that the "current low back condition is not caused by or 
related to military service.  One episode of lifting at age 
22 is not going to produce the X-ray changes noted above."  

In view of the foregoing, it is clear that the additional 
medical records do not help the veteran's claim.  Indeed, 
they are contrary to his claim of service etiology for his 
current back and knee problems.  The orthopedist who 
conducted the examination had access to the entire claims 
folder and referred to various X-ray studies and the 
veteran's reported history and indicated he found no causal 
relationship between any current right knee and back problems 
on one hand and veteran's active service on the other hand.  
There is no medical opinion or evidence to the contrary.  

Accordingly, the Board finds that no new and material 
evidence has been submitted to reopen the claims of 
entitlement to service connection for a low back disorder 
and/or a right knee disability.  Accordingly, the claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. 
§ 3.156(a).  Since the Board finds that no new or material 
evidence has been submitted, no further adjudication of the 
claim with regard to these issues is warranted.  See Kehoskie 
v. Derwinski, 2 Vet. App. 31 (1991).  

The Board is aware of the veteran's assertions, but notes 
that he does not qualify to opine on matters requiring 
medical knowledge, such as whether there is a causal 
relationship of any sort between any current back and knee 
problems on one hand and his active service on the other 
hand.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a lay 
person is generally not capable of opinion on matters 
requiring medical knowledge).  

Service connection for a chronic acquired psychiatric 
disability, to include one based on personal trauma.  

A review of the evidence of record with regard to the 
veteran's psychiatric status reveals that at the time of VA 
psychiatric examination in September 2005, he was given a 
diagnosis of depressive disorder, not otherwise specified.  
The examiner opined that it was his opinion that the 
"current depressive disorder/generalized anxiety disorder is 
less likely as not caused by a result of depressive 
symptoms/situational depression following an alleged 
personal/sexual assault."  

The veteran refers primarily to an incident in service in 
which he went through a "traditional initiation" against 
his will.  He recalls on one occasion members of a boiler 
room crew onboard ship got him down on the "deck plate, 
stripped off my uniform, stuffed grease up my a-hole, and 
poured dye over my [private parts]."  

The service records reveal the veteran was seen on more than 
one occasion for psychiatric evaluation and this was referred 
to by the psychiatric examiner at the time of the 
September 2005 examination.  The examiner indicated the 
following:  

The C file review is confirmed.  Service 
medical records do not indicate any 
report of a personal or sexual assault.  
The veteran states he did not report the 
assault.  Post Navy treatment records 
from an intake in April, 2002, reported 
"pattern of depression in the winter" 
and stated that the veteran described his 
depression as beginning in the Navy when 
he felt incarcerated.  In April, 2003, a 
social worker note does report the 
veteran's report of a sexual assault in 
the boiler room by the boiler room crew 
on board ship.  The social worker further 
reported the veteran had not previously 
reported this incident.  Service medical 
records from January 22, 1973, reported a 
situational reaction.  Service medical 
records from January, 1973, also reported 
the veteran was drinking heavily, that 
his work performance was satisfactory, 
that the veteran wanted to get out of the 
Navy, that the veteran was feeling that 
he was being harassed and watched, and 
finally, that the veteran was finding it 
difficult to live in close proximity with 
many people.  A previous service medical 
record from December, 1971, reported an 
assessment of no psychiatric disorder and 
that the veteran's primary complaint was 
his current job and that the veteran felt 
he would do whatever it took to get out 
of the service.  There is no objective 
evidence of a sexual/personal assault.  
The veteran's first self-report of any 
such incident was in 2003, over 30 years 
after the alleged assault.  In the 
opinion of the examiner, there is not 
convincing evidence linking the alleged 
assault to the veteran's current 
condition.  Therefore, in the opinion of 
the examiner, the veteran's current 
depressive disorders/generalized anxiety 
disorder is less likely as not caused by 
a result of depressive 
symptoms/situational depression following 
an alleged personal/sexual assault.  

There is no medical opinion of record to the contrary.  The 
Board notes that it has also reviewed the veteran's personnel 
record, to include copies of his enlistment performance 
record.  No abnormal changes were noted in the evaluation of 
his personality traits between 1971 and 1974.  The service 
treatment records include one dated in December 1971 when the 
veteran was seen for depressive symptoms observed by his 
division officer over a period of two months as well as his 
developing a conflict of interest in terms of "lifestyle and 
morality" on board his ship.  The veteran had been in the 
Navy for one year and three months and decided that he had 
had enough and wanted to get out of service.  He complained 
about his current job with the military and believed he was 
vegetating in that particular position.  No reference 
whatsoever was made to any possible personal trauma he might 
have sustained.  

When he was seen on another occasion in January 1973 for what 
were described as recent emotional problems, he said that 
life on board ship was "driving him crazy."  He recently 
had trouble sleeping and had to stand eight hour watches in 
the hole.  He also had been drinking fairly heavily for the 
past year and a half.  It was noted he had done satisfactory 
work to date on the ship according to his division officer 
and had no discipline problems.  He flatly stated that he 
wanted out of the military as he did when he had a problem in 
the past.  He found it difficult to live in close proximity 
with so many people because he was basically a loner.  He was 
given an impression of a situational reaction.  These reports 
also give no indication of any particular hazing incident he 
might have experienced during service.  

In view of the foregoing, the Board concludes that the 
veteran has not met the regulatory requirements of service 
connection for a chronic acquired psychiatric disability, 
however classified, to include on the basis of reported 
personal trauma.  As a result, the claim for service 
connection is denied.  





	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for a right 
knee disability, the claim is not reopened and remains 
denied.  

New and material evidence not having been submitted to reopen 
a previously denied claim of entitlement to service 
connection for a low back disorder, the claim is not reopened 
and is denied.  

Service connection for a chronic acquired psychiatric 
disability, to include on the basis of personal trauma, is 
denied.  



	                        
____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


